Order entered March 1, 2013.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00449-CV

                            VINCENT WHITEHEAD, Appellant

                                              V.

                    BULLDOG BATTERY CORPORATION, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-04037-2011

                                          ORDER
       The Court has before it Vincent Whitehead’s motion for rehearing. The court requests

that Bulldog Battery Corp. file any response by March 18, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE